Title: To Thomas Jefferson from Martha Jefferson Randolph, 16 January 1793
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Monticello January 16 1793

With infinite pleasure I date once more from Monticello tho for the third time since my return but from the negligence of the servant that carried the letters once and the great hurry of the post another time they never got farther than Charlottesville. Our dearest Anne has had an attack of a different nature from her former ones which the doctor imagines to proceed from her fatening too quickly. She is far from being well yet, tho considerably better. She is at present busily employed yiting to you a thing she has never missed doing whenever her health has permitted her. Her memory is uncommonly good for a child of her age. She relates many circumstances that happened during her travels with great exactitude but in such broken language and with so many gestures as renders it highly diverting to hear her. Her spirits have as yet been proof against ill health so far as to recover them with the least inter mission of it tho I much fear that will not long be the case if she does not mend speedily. The little boy continues well and is little inferior to his sister in point of size. He also begins to take a great deal of notice and bids fair to be as lively. I am afraid you will be quite tired of hearing so much about them but a fond Mother never knows where to stop when her children is the subject. Mr. Randolph did not recieve the letter in which you mentioned the books and stalactite till after he had left Richmond with 4 or 5 other Letters of yours which had been detained by some accident. Peter desires to be remembered to you and wishes to know if you have recieved one he wrote you from Richmond. Adieu dearest Papa. My Love to dear Maria. I will write to her by the next post. Believe me to [be] with tenderest affection yours

M. Randolph

